                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:

                JAMES WHITFIELD LIVINGSTON,                     NO.     3:20-bk-03559

                Debtor.                                                 Chapter 13


Creditor:       FARM CREDIT MID-AMERICA, FLCA
                Attn: Ricky West
                100 Nevada Avenue
                Greeneville, TN 37745



                NOTICE OF APPEARANCE AND REQUEST FOR NOTICE



        Comes now, W. ANDREW BOBO, attorney for Creditor FARM CREDIT MID-

AMERICA, FLCA (f/k/a Farm Credit Services of Mid-America, FLCA), and files this Notice of

Appearance on behalf of such Creditor, and requests such Notice be entered in the above case; and

furthermore requests, pursuant to Rules 2002, 3017, 9007, and 9010 of the Federal Rules of

Bankruptcy Procedure and 11 U.S.C. § 342, that copies of all notices and pleadings given or filed

in this case, including, but not limited to notices, applications, motions, petitions, orders, pleadings,

complaints, and demands, be given and served upon the undersigned counsel at the following

address:

                        W. Andrew Bobo
                        Bobo, Hunt & White
                        P. O. Box 169
                        Shelbyville, TN 37162
                        ECF Email Address: abobo@bobohuntandwhite.com




Case 3:20-bk-03559        Doc 16     Filed 08/27/20 Entered 08/27/20 11:00:49                Desc Main
                                     Document     Page 1 of 2
       Respectfully submitted, this the 27th day of August, 2020.


                                                        BOBO, HUNT & WHITE


                                                        /s/W. Andrew Bobo
                                                        W. Andrew Bobo, TN BPR #022443
                                                        Attorney for Creditor Farm Credit
                                                           Mid-America, FLCA
                                                        P. O. Box 169
                                                        Shelbyville, TN 37162
                                                        Telephone: (931) 684-4611
                                                        Fax: (931) 684-4628
                                                        Email: abobo@bobohuntandwhite.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Notice of Appearance was filed and served via the

Court’s electronic case filing and noticing system to all parties registered to received electronic

notices in this matter this 27th day of August, 2020.



                                                        /s/ W. Andrew Bobo




                                                 2


Case 3:20-bk-03559       Doc 16    Filed 08/27/20 Entered 08/27/20 11:00:49            Desc Main
                                   Document     Page 2 of 2
